Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Applicant’s arguments, filed 6/22/2022, have been fully considered but they are not deemed to be fully persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objects are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
	
Response to Arguments
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, and 9-15 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 2018/0000744 to Khan (IDS filed 3/11/2021).  Khan teaches a beaded nonwoven membrane comprising polymeric nanofibers, and at least one active agent, such as fluorouracil (a chemotherapeutic agent; an active agent with a water solubility equal to or lower than 33 mg/mL), and the fluorouracil beads are physically entrapped within the membrane and are distributed throughout the polymeric nanofiber of the membrane, including being present on the outside of the polymer nanofibers, such that the active agent is in the beads, and not embedded within the polymeric nanofibers (abstract; paragraphs 6, 8-10, 12; Figure 1).   A nanofiber is a fiber with a diameter in the nanometer range. A bead is a small ball-shaped body.  Beads may be combined with nanofibers, but beads are not nanofibers.  The claims require that the total content of the active agent is physically entrapped by the membrane by being disposed in spaces between the polymeric nanofibers of the membrane such that no active agent is embedded within the polymeric nanofibers.  The active agent being present in the beads distributed along the nanofiber length satisfies this, as the active agent is not a constitutional part of the nanofiber, and as the beads are distributed along the nanofiber length, the total content of the active agent is physically entrapped by the membrane by being disposed in spaces between the polymeric nanofibers of the membrane such that no active agent is embedded within the polymeric nanofibers.  The polymeric nanofibers may comprise poly(lactic acid) (paragraph 50).    In Figure 1, the nanofiber has a diameter of 120-350 nm, while the sparingly-soluble Flourouracil beads have a diameter of 0.3-1.2 microns, which is which is 1.5 to 20 times the mean diameter of the nanofiber (paragraph 12; Figure 1).  The active agent is present in the form of particles having an average particle size of  less than 20 mm  (claim 12).    The membrane comprises a surfactant (paragraph 53).  The nanomaterial comprises no more than 25% of the active agent (paragraph 45).   The membrane may further comprise a surfactant (paragraphs 53, and 63-64).    The beaded nonwoven membrane is made by preparing a solution of one or more polymers in a suitable solvent system, preparing a solution or suspension of the active agent in a suitable solvent system, carrying out electrospinning of the solution of the one or more polymers to produce beaded polymeric nanofibers, and, simultaneously, depositing the solution or suspension of the active agent over the polymeric nanofibers (paragraphs 9, 52 , 59-64; Example 1).    Khan teaches a method of administering its composition to a subject in a method of treating tumors, including prostate and breast cancers (paragraphs 6, 17, 20, 27, 47, and 82-96).  Although Khan does not appreciate that its beaded nonwoven membrane has the recited degree of linear shrinkage or is capable of releasing an amount equal to or greater than 80% of the total weight of the active agent in a period equal to or less than 50% of the degradation time of the polymeric nanofibers after contacting it with an appropriate amount of medium in which the active agent is solubilized, these are properties of the beaded nonwoven membrane.  A composition cannot be separated from its properties.  As the beaded nonwoven membrane of Khan has the same structure as that of the instant claims, it must exhibit the same properties as the instant claims, that is, have a degree of linear shrinkage in water at 37 oC and 72 h equal to or lower than 20% when the membrane is contacted with an appropriate amount of medium in which the active agent is solubilized, and the membrane is capable of releasing an amount equal to or greater than 80% of the total weight of the active agent in a period equal to or less than 50% of the degradation time of the polymeric nanofibers after contacting it with an appropriate amount of medium in which the active agent is solubilized.
Applicant argues that the active ingredient is contained in the beads does not satisfy “the total content of the active agent is physically entrapped by the membrane by being disposed in spaces between the polymeric nanofibers of the membrane such that no active agent is embedded within the polymeric nanofibers.”  Regarding claim 14, applicant further argues that Kohn teaches coaxial electrospinning the first solution intended for the core is dispensed through the nozzle, while the second solution intended for the shell is dispensed through a concentric ring surrounding the nozzle to form the fibers. The process of current claim 14 comprises carrying out electrospinning of the polymer solution to produce beaded polymeric nanofibers, and, depositing the solution or suspension of active agent over already formed polymeric nanofibers. The active agent solution or suspension is thus not electrospun.  
Applicant’s arguments have been fully considered but are not found persuasive.  A nanofiber is a fiber with a diameter in the nanometer range. A bead is a small ball-shaped body.  Beads may be combined with nanofibers, but beads are not nanofibers.  The claims require that the total content of the active agent is physically entrapped by the membrane by being disposed in spaces between the polymeric nanofibers of the membrane such that no active agent is embedded within the polymeric nanofibers.  The active agent being present in the beads distributed along the nanofiber length satisfies this, as the active agent is not a constitutional part of the nanofiber, and as the beads are distributed along the nanofiber length, the total content of the active agent is physically entrapped by the membrane by being disposed in spaces between the polymeric nanofibers of the membrane such that no active agent is embedded within the polymeric nanofibers.   Regarding applicant’s argument that claim 14 precludes the active agent from being electrospun, this is not how the artisan would read the claim.    The claimed process comprises the steps of a) preparing a solution of one or more polymers in a first solvent or a mixture of first solvents, b) preparing a solution or a suspension of the active agent in a second solvent or a mixture of second solvents, wherein the polymer or polymers from step a) are insoluble in the second solvent or the mixture of second solvents, and c) carrying out an electrospinning process of the solution from step a) to produce beaded polymeric nanofibers, and simultaneous, depositing the solution or suspension of step b) over the polymeric nanofibers.  This is exactly what Kohn does (paragraphs 9, 52 , 59-64; Example 1).   The claims use open language, i.e. “comprising,” to define the method, and are open to further, unrecited steps, including electrospinning of the active agent. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 9-19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0000744 to Khan.  The relevant portions of Khan are given above.
Kahn fails to teach a particle size of 0.1 to 20 microns.  Kahn further fails to teach the amount of therapeutic agent is from 0.01 to 20% by weight, and the amount of beads are from 500 to 5000 beads/mm2.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to optimize the nanofiber composition of Khan for treatment of cancer.  In this way, the artisan would find a particle size range of 0.1 to 20 microns through routine experimentation.  Khan provides sufficient guidance to this end, as it teaches a particle size of less than 20 mm (claim 12), which overlaps with the instant range.  It would have been further obvious to optimize the amount of therapeutic agent in the composition in the course of optimizing the nanomaterial for treatment of cancer.  In this way, one would find from 0.01 to 20% by weight through routine experimentation.  Kahn provides sufficient guidance to this end, as it teaches no more than 25 wt% active agent, which overlaps with the instant range.  It would have been further obvious to optimize the amount of beads in the formulation for the treatment of cancer, as the beads comprise the chemotherapeutic agent, which is the active agent in the treatment cancer.  It would be routine to optimize the amount of active agent, and therefore the amount of beads, to optimize treatment for the patient by the active agent.  “‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)” MPEP § 2144.05, II.  Regarding the limitations in claims 19-20, although Khan does not appreciate that its optimized beaded nonwoven membrane has the recited degree of linear shrinkage or is capable of releasing an amount equal to or greater than 80% of the total weight of the active agent in a period equal to or less than 50% of the degradation time of the polymeric nanofibers after contacting it with an appropriate amount of medium in which the active agent is solubilized, these are properties of the beaded nonwoven membrane.  A composition cannot be separated from its properties.  As the optimized beaded nonwoven membrane of Khan has the same structure as that of the instant claims, it must exhibit the same properties as the instant claims, that is, have a degree of linear shrinkage in water at 37 oC and 72 h equal to or lower than 20% when the membrane is contacted with an appropriate amount of medium in which the active agent is solubilized, and the membrane is capable of releasing an amount equal to or greater than 80% of the total weight of the active agent in a period equal to or less than 50% of the degradation time of the polymeric nanofibers after contacting it with an appropriate amount of medium in which the active agent is solubilized.
Applicant argues that Khan teaches away from the claimed invention as Khan discloses that there is a need for improved methods of preparing nanofibers and nanoparticles with high degrees of uniformity (paragraph [0007]). Thus, Khan's disclosure and objective is aimed at obtaining uniform core/shell nanomaterials (by contrast to beaded nanofibers) containing at least one pharmaceutically active ingredient (paragraph [0008], [0042], claim 1). As defined in paragraph [0044], "the core/shell nanomaterials described herein can be characterized by a high degree of uniformity. As used herein, the term "uniform" refers to a narrow distribution of fiber diameter (d) along the length of the fiber or a narrow distribution of particle sizes. The distribution can be characterized by the standard deviation of the diameter (d) along the length of the fiber. In some embodiments, the nanomaterial can be characterized by a standard deviation diameter (d) is no greater than 25%, 20%, 10%, 5%, 2.5% or 1 % of the average diameter (d).”   The nonwoven membrane of claim 1 comprises polymeric nanofibers with beads (that do not contain any active agent) and the active agent is not entrapped inside of the nanofibers, but in the spaces between them.    The application contains experimental data showing an improved shrinkage behavior and improved pattern release compared to bead-free nonwoven membranes.
	Applicant’s arguments have been fully considered but are not found persuasive.   Applicant makes no argument about the present 103 rejection, but appears to argue against a hypothetical 103 rejection that has not been made.  The examiner maintains that Kohn anticipates (and renders obvious) claims 1-2, 4, and 9-15 for the reasons given above.   The basis of the 103 rejection is that Kahn fails to teach a particle size of 0.1 to 20 microns, an amount of therapeutic agent is from 0.01 to 20% by weight, and the amount of beads are from 500 to 5000 beads/mm2.  However, for the reasons given above it would have been obvious to optimize the nanofiber composition of Khan for treatment of cancer, and in this way, find these ranges through the guidance of Kohn.   Regarding applicant’s argument that the nonwoven membrane of claim 1 comprises polymeric nanofibers with beads (that do not contain any active agent), the artisan would not read the claim this way.  There is no recitation that the beads may not comprise the active agent.  A nanofiber is a fiber with a diameter in the nanometer range. A bead is a small ball-shaped body.  Beads may be combined with nanofibers, but beads are not nanofibers.  The claims require that the total content of the active agent is physically entrapped by the membrane by being disposed in spaces between the polymeric nanofibers of the membrane such that no active agent is embedded within the polymeric nanofibers.  The active agent being present in the beads distributed along the nanofiber length satisfies this, as the active agent is not a constitutional part of the nanofiber, and as the beads are distributed along the nanofiber length, the total content of the active agent is physically entrapped by the membrane by being disposed in spaces between the polymeric nanofibers of the membrane such that no active agent is embedded within the polymeric nanofibers.  Applicant’s experimental data is noted by the examiner, but no argument has been put forward regarding how the data patentably distinguishes the claims over Kahn.   



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        



September 24, 2022